Citation Nr: 0029581	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-12 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1982.   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Portland, Oregon 
(the RO).    

Review of the record reveals that in a June 1999 rating 
decision, the RO reduced the assigned disability evaluation 
for aortic valve stenosis from 60 percent to 30 percent, 
effective September 1, 1999.  The veteran expressed 
disagreement with that rating decision.  Review of the record 
further reveals that in a March 2000 rating decision the 60 
percent evaluation was restored effective September 1, 1999.  
Consequently, that issue has been resolved and is no longer 
on appeal.   


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
aortic valve stenosis status post valve repair with 
prosthesis (rated as 60 percent disabling); adjustment 
reaction with anxiety (10 percent disabling); status post 
arthroscopic debridement of the right knee with probable 
fracture of the inferior patella (10 percent disabling); 
status post arthroscopic debridement of the left knee (10 
percent disabling); hearing loss on the right (zero percent 
disabling); status post cholecystectomy (zero percent 
disabling); and status post appendectomy (zero percent 
disabling).     

2.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment.     



CONCLUSION OF LAW

The criteria for the award of a total rating for compensation 
based upon individual unemployability due to service-
connected disabilities have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a total rating based on individual 
unemployability due to his service-connected disabilities.  
The veteran's service-connected disabilities include aortic 
valve stenosis status post valve repair with prosthesis 
(rated as 60 percent disabling); adjustment reaction with 
anxiety (10 percent disabling); status post arthroscopic 
debridement of the right knee with probable fracture of the 
inferior patella (10 percent disabling); status post 
arthroscopic debridement of the left knee (10 percent 
disabling); hearing loss on the right (zero percent 
disabling); status post cholecystectomy (zero percent 
disabling); and status post appendectomy (zero percent 
disabling).

In the interest of clarity, the pertinent law and regulations 
will be reviewed and the factual background of this case will 
be discussed.  The issue on appeal will then be analyzed and 
a decision rendered. 

Pertinent Law and Regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (1999).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (1998). 

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (1999).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a) (1999).  

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15 (1999). 

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19. 

Entitlement to a total rating due to individual 
unemployability must be established solely on the basis of 
impairment from service-connected disabilities and not based 
on nonservice-connected disabilities or advancing age.  38 
C.F.R. § 4.19 (1999); Hodges v. Brown, 5 Vet. App. 375, 378-
379 (1993).  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  And, 
although a high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment, 
the question remains whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

For purposes of 38 C.F.R. § 4.16, marginal employment 
generally shall be deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person. Marginal employment may 
also be held to exist, on a facts found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  Consideration 
shall be given in all claims to the nature of the employment 
and the reason for termination.  38 C.F.R. § 4.16(a).

In discussing the unemployability criteria, the Court of 
Appeals for Veterans Claims (Court) stated that 
"substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Id.  

The Court has also recently addressed the question of 
marginal employment of hours or days that the 
veteran actually works.  Id. at 355-6.

Moreover, with a claim for a total rating due to individual 
unemployability due to service-connected disabilities, the 
Board may not reject the claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1994), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate all of the evidence.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

The veteran's form DD 214 indicates that he received training 
as a security policeman and disaster preparation technician.   

An October 1992 VA examination report indicates that the 
veteran was employed as a general laborer since the beginning 
of October.  He was paid about $800.00 per month.  It was 
noted that he had worked for M. Security as a security guard 
from June 1992 to October 1992.  His wages were approximately 
$800.00 a month.  From October 1987 to May 1992, the veteran 
worked as a nurses aide and he earned $1,600.00 a month.  

An October 1996 VA mental health evaluation report indicates 
that the veteran reported that he had obtained his GED in the 
military.  The veteran reported that from 1982 to 1986, he 
worked in security.  In 1986, he worked as a nurses assistant 
for five years.  He then worked as a warehouseman; he stated 
that he quit that job due to his heart condition.  The 
veteran reported that then worked as night security for a 
railroad.  He reported that he had some conflicts over his 
assignment and with his supervisor and after two and a half 
years, he quit in September 1996.  The examiner's diagnosis 
was adjustment disorder with added anxiety and depression and 
panic disorder, mild, with agoraphobia.  The examiner 
indicated that the veteran had been unable to function in 
jobs due to his aortic valve replacement, chest pain, anxiety 
and other problems.  

In March 1998, the veteran filed an application for a total 
rating based on  unemployability due to his service-connected 
disabilities.  He stated that his aortic valve stenosis 
prevented him from securing or following any substantially 
gainful employment.  He indicated that his disability 
affected his full-time employment in 1992.  The veteran 
stated that he lost his last job due to that disability.  The 
veteran reported that he last worked 40 hours per week as a 
maintenance custodian from late 1992 to March 1993.  He 
stated that he was "let go."  He reported that he worked in 
security for one month in 1992, for 20 hours a week.  He 
stated that he worked as a certified nurses assistant from 
1987 to 1992 for 40 hours a week.  The veteran reported that 
he completed 4 years of high school.  

In a May 1998 statement, the veteran's former employer, M. 
Security Services, Inc., indicated that the veteran was 
employed as a security guard from June 23, 1992 to September 
12, 1992.  The veteran earned $2,166.00 during that period.  
It was noted that no concessions were made to the employee by 
reason of age or disability.  The employer indicated that the 
veteran had quit.  

In a July 1998 VA mental health clinic progress note, it was 
indicated that the veteran had been unemployable for two 
years and that he was likely unemployable due to several 
conditions (which were not specifically named or described). 

A September 1998 VA orthopedic examination report indicates 
that the veteran's VA medical records were reviewed.  The 
veteran complained of pain and stiffness in both knees with 
some locking in the morning and some swelling with increased 
physical exertion.  The veteran stated that the episodes of 
increased pain and stiffness did not have an impact on his 
ability to function.  It was noted that the pain and 
stiffness did not limit the veteran's activities of daily 
living.  

Physical examination of the knees revealed no effusion.  
There was mild crepitus palpated during active range of 
motion on both knees.  There was tenderness on firm palpation 
over the right knee.  There was no tenderness of the left 
knee.  There was no instability.  Range of motion of both 
knees was zero degrees to 140 degrees without pain.  There 
was no clinical evidence of any inflammatory or 
constitutional signs.  It was noted that the veteran walked 
briskly without a limp.  He was able to squat fully without 
apparent difficulty.  X-ray examination of the knees was 
negative.  The diagnosis was status post arthroscopic surgery 
to both knees with residuals of pain and stiffness.

A September 1998 VA cardiovascular examination report 
indicates that the veteran's outpatient VA medical records 
were reviewed.  It was noted that in January 1994, the 
veteran underwent aortic valve replacement surgery.  The 
veteran reported having radiating chest pain to the left 
upper extremity since 1996.  He indicated that the symptoms 
were provoked by stressful situations or physical exertion.  
The veteran also reported having shortness of breath with 
cold exposure and chest pain with activity involving fast 
walking.  The veteran stated that he felt that he could not 
work or live alone due to the danger of his medical condition 
and his anxiety disorder.  

An echocardiogram (ECG) showed some abnormality to left 
ventricular relaxation; otherwise, the aortic mechanical 
prosthesis appeared to be functioning normally.  The 
diagnosis was status post aortic valve replacement with 
episodic chest pain.  The examiner stated that the veteran's 
cardiac condition coupled with bilateral knee pain and 
stiffness limited his capacity for moderate to strenuous 
labor.  The examiner stated that in his opinion, however, 
there was nothing physical that would preclude him from 
engaging in mild or light duties.  The examiner stated that 
the veteran seemed to feel that his anxiety disorder would 
definitely be the more limiting factor with regards to 
employability. 

A September 1998 VA psychiatric examination report indicates 
that the examiner reviewed the veteran's medical file and VA 
claims folder.  It was noted that the veteran worked in a 
state mental hospital from 1987 and 1992.  His employment was 
terminated in 1992.  He reportedly came to odds with doctors 
and other authority figures at that facility, evidently being 
sensitive to their direction or other admonishment.  
Following the state hospital job, the veteran worked in the 
security field from 1992 through 1994.  Since then, he had 
worked sporadically in security jobs.  It was noted that the 
veteran underwent heart surgery in January 1994 and since had 
been compromised in his physical stamina. 

The Axis I diagnosis was adjustment reaction with anxiety.  
The Axis II diagnosis was personality disorder, not otherwise 
specified.  The veteran's Global Assessment of Functioning 
(GAF) score was 80.  [GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.] GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).]  

The examiner stated that the veteran's psychiatric history 
was been fairly clean; however, during recent years with 
declining health, the veteran experienced some depression and 
anxiety secondary to his physical limitations.  The examiner 
judged those emotional factors secondary to his physical 
condition to be fairly normal and not unduly disabling.  The 
examiner indicated that the veteran had no disabling 
psychopathology from the standpoint of employment, except for 
his personality disorder.  The examiner indicated that while 
the veteran's personality dysfunction may not preclude 
successful employment, it likely had interfered with job 
acquisition in several instances.  The examiner also stated 
that the veteran's sensitivity to authority figures, coupled 
with his sensitivity to criticism and rejection, probably 
provoked negative behaviors and/or comments by him, leading 
to layoff or termination.  The examiner stated that if the 
veteran was now unable to work as in the past, the primary 
bases for his unemployability would be physical rather than 
psychiatric.  

In a December 1998 statement, the veteran stated that he was 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  He 
asserted that the medical records show that his heart 
disorder caused pain on exertion and shortness of breath and 
pain with minimal activities.  The veteran indicated that he 
had to take medication constantly for the condition and was 
only able to walk up one flight of stairs without discomfort 
or losing breath.  The veteran indicated that his bilateral 
knee disorder caused pain, stiffness, locking, and swelling 
with exertion.  He indicated that a VA mental health record 
dated July 1998 is evidence that he is unemployable.  The 
veteran stated that the July 1998 record showed that he had 
been unemployable for two years and the veteran was likely 
unemployable for several Axis III conditions.  The veteran 
asserted that he has been employable as a security guard but 
he had to quit because of his service-connected conditions.  

A February 1999 VA cardiovascular examination report 
indicates that the veteran's claims folder was completely 
reviewed.  The veteran's chief complaint was shortness of 
breath and chest discomfort.  The veteran underwent 
cardiovascular examination.  Chest X-ray examination was 
normal.  The impression was severe anxiety disturbance; 
shortness of breath by symptoms, no organic heart related 
reason; status post aortic valve replacement; and pain and 
stiffness in the legs status post arthroscopy.  After review 
of the veteran's extensive claims folder, the veteran's 
medical history, and physical and laboratory examinations, 
the examiner concluded that the veteran had moderate 
disability from aortic valve replacement.  The examiner did 
not find evidence of past or present coronary disease.  

The examiner believed the veteran's symptoms stemmed, in 
part, from an anxiety disorder which was not being treated at 
this time, either by counseling or medication.  The examiner 
stated that apart from the anxiety, the aortic valve 
situation was quite stable.  The examiner indicated that most 
of his patients like this do get back to work but the veteran 
could not do heavy labor or labor with possible trauma to his 
heart.  The examiner stated that the veteran's anxiety 
disturbance appeared to be an overwhelming contribution to 
his underlying problem of his shortness of breath and so-
called chest pain.  It was noted that the extent of de-
conditioning may be unknown objectively, but the veteran's 
weakness and shortness of breath on moderate exertion 
indicated that there had been extensive de-conditioning and 
this was not related to his heart.  

At a hearing before the RO in October 1999, the veteran 
stated that he was over-qualified in the fields that he tried 
to get employment.  [hearing transcript, page 2].  The 
veteran indicated that he worked for five years at a mental 
hospital before the psychologist dug up enough grounds to 
fire him.  [page 7].  The veteran indicated that he was able 
to work in a security job in the right environment.  [page 
7].  

A December 1999 VA psychiatric examination report indicates 
that the veteran's medical chart and claims folder were 
reviewed as part of this examination.  The examiner indicated 
that with minor exception, the veteran's presentation was 
extremely similar to that reported in September 1998.  It was 
noted that the veteran was an extremely difficult man to 
interview.  It was noted that his gait was normal, even 
sprightly when he did not know he was being observed, and he 
was in no acute distress.  The examiner stated that the 
veteran had a great deal of difficulty in interpersonal 
relationships, probably secondary to his grandiosity and 
language laced with references to his accomplishments and 
prowess.  The examiner indicated that the veteran attempted 
to document his unemployability.  He related recent attempts 
at gaining employment in grandiose terms.  He stated that he 
did not get one job "because I knew too much."  Or that he 
could "teach them all they needed to know."  The examiner 
stated that the veteran was very contentious and he 
externalized responsibility for all his difficulties and life 
situations.  His judgment was poor and his insight minimal.  
The examiner stated that the veteran's difficulty finding 
employment could be attributed largely to his personality 
disorder and his penchant for resolving conflict in 
aggressive, authoritarian and threateningly lethal ways.  The 
examiner indicated that the veteran's personality disorder 
was a stable characteristic and pre-dated his military 
service.  The Axis I diagnosis was adjustment disorder, with 
anxiety.  His Axis II diagnosis was personality disorder not 
otherwise specified.  The veteran's GAF score was 65.  

A December 1999 VA cardiovascular examination report 
indicates that the examiner reviewed the veteran's medical 
history with respect to his heart disorder.  The examiner 
noted that the veteran had complaints of shortness of breath, 
fatigue, some dizziness, and chest pain.  The examiner noted 
that it could never be completely established that the 
veteran was having angina; however and a number of the 
exercise tolerance tests have been normal.  The examiner 
indicated that the veteran's only current medication for his 
heart was Coumadin.  He has been on nitroglycerin in the past 
but was not on that at the present time.  The veteran also 
reported having constant pain in his knees.  

On physical examination, there was no evidence of 
cardiomegaly, bruit, dyspnea or orthopnea.  Examination of 
the knees revealed normal anatomy.  There were no deformities 
or tenderness.  Range of motion of both knees was normal.  
There was normal strength and normal girth in the muscles in 
the lower extremities.  The veteran's gait, carrying angle 
and posture were all normal.  The diagnosis was calcific 
aortic stenosis, post-op St. Jude valve placement, with 
residual mild left ventricular hypertrophy with normal left 
and right ventricular function, right bundle branch block, 
left anterior fascicular block, normal sinus rhythm, 
uncompromised, good prognosis; no current evidence of 
arrhythmia, weakness or severe dyspnea on exertion, angina, 
dizziness or syncope; aortic stenosis produces moderate 
limitation and does preclude more than light manual labor; 
hypertension, not currently found to be present; and injuries 
to knees bilaterally with minimal joint effusion bilaterally.  
The examiner indicated that there was no evidence of muscle 
atrophy or skin changes or arthritis.  The examiner stated 
that there were minimal pathological lesions evident in the 
knees to support the veteran's subjective complaints.

Analysis

Initial matters 

VA has a duty to assist the veteran in developing the facts 
pertinent to his claim. 
See 38 U.S.C.A. § 5107.  In this case, there is ample medical 
and other evidence of record and there is no indication that 
there are additional records that have not been obtained and 
which would be pertinent to the present claim.  Thus, no 
further evidentiary or procedural development is required. 

Once the evidence has been assembled, it is the Board's 
responsibility to review the entire record.  See 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 
In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the 
United States Court of  Appeals for Veterans Claims observed 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In arriving at a decision, the Board is required to assess 
the credibility of proffered evidence of record in its whole.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether evidence submitted by a veteran is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) [observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest]; see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."]  

Discussion

The veteran in essence asserts that his service-connected 
disabilities, in particular the service-connected aortic 
valve stenosis, adjustment reaction with anxiety and right 
and left knee disabilities, prevent him from securing or 
following a substantially gainful occupation.   

The pertinent law and VA regulations have been set out above.  
The veteran's combined disability evaluation is currently at 
70 percent, including service-connected aortic valve stenosis 
status post valve repair with prosthesis which is rated at 60 
percent, which meets the threshold requirements for 
consideration of unemployability benefits pursuant to 38 
C.F.R. § 4.16(a).  Therefore, the veteran's entitlement to a 
total rating is dependent on whether his service-connected 
disabilities render him unable to maintain substantially 
gainful employment. 

As an initial point of clarification, the veteran's other 
service-connected disabilities, hearing loss on the right, 
status post cholecystectomy, and status post appendectomy, 
are all rated currently as zero percent disabling which is 
indicative of virtually no impairment in civil occupations.  
See 38 C.F.R. §§ 3.321(a), 4.1 (1999).  In addition, there is 
no medical evidence which establishes that the veteran has 
been treated recently for these disabilities or that such 
disabilities preclude the veteran from securing or following 
substantially gainful employment, and the veteran does not 
appear to so contend.  Accordingly, although the Board has 
considered these service-connected disabilities as part of 
the veteran's overall disability picture, the discussion 
below will center on the service-connected aortic valve 
stenosis, adjustment reaction with anxiety and right and left 
knee disabilities.   

The Board finds that the probative and persuasive evidence of 
record establishes that the veteran's service-connected 
aortic valve stenosis status post valve repair with 
prosthesis does not preclude the veteran from securing or 
following a substantially gainful occupation.  The probative 
medical evidence of record establishes that the veteran's 
service-connected aortic valve stenosis status post valve 
repair with prosthesis does indeed preclude the veteran from 
moderate to strenuous labor.  However, the medical evidence 
still shows that the veteran is still able to engage in mild 
or light duties.  For instance, the September 1998 VA 
cardiovascular examination report indicates that the examiner 
concluded that he found nothing physical that would preclude 
the veteran from engaging in mild or light duties.  The 
examiner noted, however, that the veteran's cardiac 
condition, coupled with the bilateral knee pain and 
stiffness, did limit the veteran's capacity for moderate to 
strenuous labor.  

The February 1999 VA cardiovascular examination report 
indicates that the examiner concluded, after review of the 
veteran's extensive claims folder, medical history, and 
physical and laboratory examinations, that the veteran had 
moderate disability from aortic valve replacement.  The 
examiner could see no evidence of past or present coronary 
disease.  The examiner indicated that most of his patients 
like this do get back to work.  The December 1999 VA 
cardiovascular examination report indicates that the examiner 
concluded that the aortic stenosis produced moderate 
limitation and did preclude more than light manual labor.  

The Board finds the VA cardiovascular examination reports to 
be highly probative.  The VA examiners conducted physical 
examinations of the veteran and reviewed his medical records 
and diagnostic tests, including ECG findings.  The Board 
notes that the VA examiner who performed the February 1999 
and December 1999 VA cardiovascular examinations reviewed the 
veteran's claims folder in addition to his VA medical 
records.  

The Board also notes that the Court has held that factors for 
consideration in assessing the medical competence to render 
an opinion as to medical causation include specific expertise 
in the relevant specialty and actual participation in the 
treatment.  See Black v. Brown, 10 Vet. App. 279 (1997).  In 
the present case, the VA examiners are cardiologists and are 
specialists in the field of cardiology and cardiovascular 
disorders.  The VA cardiologists have specialized knowledge 
and experience in evaluating cardiovascular disorders and 
determining the degree of impairment due to such disorders.  
Thus, the Board finds the medical opinions by the VA 
cardiologists to be highly probative.  Moreover, there is 
little if any evidence to the contrary.  The veteran himself 
contends that he cannot work due to, among other reasons, his 
heart condition, but he lacks the medical expertise to render 
a competent medical opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).

In summary, the February 1999 VA cardiovascular examination 
report indicates that the examiner indicated that he saw no 
evidence of past or present coronary artery disease.  The 
December 1999 VA cardiovascular examination report indicates 
that there was no current evidence of arrhythmia, weakness or 
severe dyspnea on exertion, angina, dizziness or syncope.  
The Board places greater weight on these statements than it 
does on the veteran's self-interested statements to the 
contrary.  The Board finds that there is no probative medical 
evidence of record which establishes that the veteran's 
service-connected aortic valve stenosis precludes the veteran 
following or securing a substantially gainful occupation.  

The Board further finds that there is no medical evidence of 
record which establishes that the veteran's service-connected 
status post arthroscopic debridement of the right knee with 
probable fracture of the interior patella and the service-
connected status post arthroscopic debridement of the left 
knee precludes the veteran from securing or following 
substantiality gainful employment.  

The medical evidence of record, including the VA examination 
reports, establish that the veteran's service-connected left 
and right knee disabilities cause mild impairment.  For 
instance, the September 1998 VA examination report indicates 
that the diagnosis was status post arthroscopic surgery to 
both knees with residuals of pain and stiffness.  Examination 
of the knees was essentially normal with objective findings 
of mild crepitus and tenderness of the right knee.  The 
examiner noted that the veteran walked briskly without a 
limp.  X-ray examination was negative.  The September 1998 VA 
examination report indicates that the veteran himself 
reported that the knee pain and stiffness did not limit his 
activities of daily living.  The December 1999 VA psychiatric 
examination report indicates that the veteran's gait was 
normal, even sprightly when he did not know he was being 
observed.  The December 1999 VA examination report also 
indicates that the examination of the knees was essentially 
normal.  The diagnosis was injuries to the knees bilaterally 
with minimal joint effusion.  The examiner noted that there 
was minimal pathology in the knees to support the disability 
of the veteran's subjective complaints.  

Moreover, the examiner who performed the September 1998 VA 
cardiovascular examination report indicated that the 
veteran's cardiac condition coupled with the veteran's 
bilateral knee pain and stiffness limited the veteran's 
capacity for moderate to strenuous labor and the examiner 
found nothing physical that would preclude the veteran from 
engaging in mild or light duties.  

The veteran declares himself unable to work due to, among 
other reasons, his service-connected bilateral knee 
disability.  Although the veteran is competent to report on 
his physical symptoms, as noted above he lacks the medical 
expertise to render a competent medical opinion.  Further, 
with respect to his reporting his symptoms, the Board notes a 
discrepancy between the veterans reports of his knee 
symptomatology and the objective evidence, such as X-ray 
studies and physical examination reports, which indicate 
little or no clinically demonstrated knee pathology.  Of 
particular concern to the Board is the report of the December 
1999 VA psychiatric examination, in which, in the examiner's 
colorful words, the veteran's gait was "sprightly" when he 
was not being observed.

As noted above, it is the Board's responsibility to evaluate 
the evidence of record and to determine its credibility and 
probative value.  The Board places less weight of probative 
value on the veteran's statements concerning his knee 
symptoms that it does on the objective medical reports.  
Although the Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a 
factor in making such statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West, 12 Vet. 
App. 341, 345 (1999).  In this case, there is at least a 
suggestion of exaggeration on the veteran's part of his 
service-connected knee pathology.     

In short, there is no medical evidence which establishes that 
the service-connected knee disabilities preclude the veteran 
from securing or following substantially gainful employment.  

The veteran also asserts that his service-connected 
adjustment disorder with anxiety precludes him from securing 
or following substantially gainful employment.  The Board 
initially observes, and as will be discussed in much greater 
detail below, that   
there coexists with the service-connected adjustment reaction 
with anxiety a non service-connected personality disorder.  
The Board notes that congenital or developmental defects such 
as personality disorders are not diseases or injuries for the 
purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (1999).  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), and cases cited therein.  Therefore, the veteran's 
non service-connected personality disorder can not be 
considered when evaluating the veteran's employability.  See 
38 C.F.R. § 4.19. 

After careful review of the evidence of record, the Board 
finds that the probative and persuasive evidence of record 
establishes that the veteran's service-connected adjustment 
reaction with anxiety causes mild occupational impairment and 
does not preclude the veteran from following or securing 
substantially gainful employment.  The September 1998 VA 
psychiatric examination report indicates that the examiner 
noted that the veteran experienced some depression and 
anxiety secondary to his declining health.  The examiner 
indicated that these emotional factors secondary to his 
physical condition were fairly normal and were not unduly 
disabling. 

On the other hand, there is probative evidence of record 
which establishes that the veteran's non service-connected 
personality disorder significantly interferes with his 
ability to follow or secure substantially gainful employment.  
The September 1998 VA psychiatric examination report reveals 
that the examiner concluded that the veteran had no disabling 
psychopathology from the standpoint of employment, except for 
his personality disorder.  The examiner stated that while the 
veteran's personality dysfunction may not preclude successful 
employment, it likely had interfered with the veteran's job 
acquisition in several instances.  The examiner noted that 
the veteran's sensitivity to authority figures, coupled with 
his sensitivity to criticism and rejection, probably have 
provoked behaviors/comments by him, leading to lay off or 
termination.  

The December 1999 VA psychiatric examination report indicates 
in even stronger terms that the veteran's difficulty finding 
employment could be attributed largely to his personality 
disorder and his penchant for resolving conflict in 
aggressive, authoritarian, and threateningly lethal ways.  
The examiner indicated that the veteran's personality 
disorder was a stable characteristic and pre-dated his 
military service.  

The Board finds it most interesting that certain medical 
examiners have found relatively little wrong with the veteran 
when examining him with an eye to their own particular 
specialty, while attributing relatively greater problems to 
those disabilities which they were not charged with 
examining.  As an example, the September 1998 VA 
cardiovascular examiner found nothing physical which would 
preclude the veteran from engaging in certain types of 
employment, and indicated that the veteran was stressing his 
anxiety disorder as the major problem.  Oddly, the September 
1998 VA psychiatric examiner found that the veteran's 
psychiatric problems were quite mild (GAF of 80) but that the 
veteran emphasized his physical problems.  A review of the 
file appears to suggest that the veteran was emphasizing his 
psychiatric problems to physicians conducting physical 
examinations and his physical problems to psychiatric 
examiners.     

In any event, the Board acknowledges that the examiner who 
performed the September 1998 VA cardiovascular examination 
report indicated that the veteran's anxiety disorder would 
definitely would be a more limiting factor with regards to 
employability.  As noted above, however, the VA psychiatric 
examinations reports dated in September 1998 and December 
1999 indicate that the VA psychiatrists concluded that the 
veteran's adjustment reaction caused only mild occupational 
impairment. 

Setting aside for a moment what appears to be the 
inconsistencies in the veteran's presentation, the Board 
finds that the medical opinions by the VA psychiatrists to 
have more probative value that the medical opinion by the VA 
cardiologist regarding how the veteran's anxiety disorder 
affects that veteran's employability.  The VA psychiatrists 
are experts in assessing the impairment caused by 
pscychistric disorders.  The Court has held that factors for 
consideration in assessing the medical competence to render 
an opinion as to medical causation include specific expertise 
in the relevant specialty and actual participation in the 
treatment.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  
While the Board does not question either the VA 
cardiologist's credibility or his credentials as a 
cardiologist, the Board believes that his lack of special 
knowledge in psychology is critical and without such 
specialized knowledge or experience, the Board finds his 
medical opinion with respect to the impairment caused by the 
veteran's adjustment reaction with anxiety to be of little 
probative value.  Thus, the Board finds the medical opinions 
in the September 1998 and December 1999 VA psychiatric 
examination reports to have greater probative value, since 
the VA psychiatrists have specific expertise in treating and 
evaluating psychiatric disorders.   

On the other hand, the VA psychiatrists who conducted the 
October 1996 mental health evaluation and the September 1998 
VA psychiatric examination report  indicated that the veteran 
was unable to function in jobs or was unemployable due to his 
heart disorder and other physical limitations.  As noted 
immediately above, the veteran appeared to stress the 
physical aspects of his disability picture to the examining 
psychiatrists.  

The Board finds that these medical conclusions by the VA 
psychiatrists to have very little probative value.  These 
medical conclusions were rendered by psychiatrists.  It 
appears that they do not specialize in the fields of 
orthopedics or cardiology.  The Board places greater weight 
on statements of record from specialists in the fields of 
cardiology and orthopedics, which are discussed in detail 
above.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  
The Board also notes the psychiatrists did not give reasons 
and bases for these medical conclusions.  It does not appear 
that the psychiatrists reviewed the veteran's medical history 
or examined the veteran's service-connected heart or knee 
disabilities.  

It also appears that the psychiatrists may have been relying 
upon the veteran's medical history as related by the veteran.  
It is well-established that a medical diagnosis is only as 
credible as the history on which it is based.  See Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); see also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993).  See also Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [a diagnosis "can be no better than the 
facts alleged by the appellant"].  Thus, the Board does not 
find these medical opinions in question to be probative 
evidence that the veteran's service-connected heart and knee 
disabilities render the veteran unable to secure or follow 
substantially gainful employment.     

The Board finds that there is probative evidence of record 
which establishes that the veteran is able to secure or 
follow substantially gainful employment despite his service-
connected disabilities.  The evidence of record shows that 
the veteran has a GED and has worked in various occupations 
since separation from service, including work as a custodian, 
nurses assistant, and security guard.  The evidence of record 
shows that from 1987 to 1992, the veteran worked as a nurse 
aide.  He earned $1,600.00 a month.  From June 1992 to 
September 1992, the veteran worked as a security guard for M. 
Security.  He reported that he earned $800.00 a month.  The 
evidence shows that the veteran reported that he last worked 
full-time as a custodian or general laborer in March 1993.  
He reported that he earned $800.00 a month.  More recently, 
from 1994 to 1996, the veteran worked in a night security 
guard position.  

The evidence of record shows that the veteran did not leave 
these positions due to his service-connected disabilities, 
but that the veteran was either fired from these positions or 
he quit voluntarily.  There is no probative evidence which 
shows that the veteran was let go from these positions due to 
his service-connected disabilities.  For instance, the 
September 1998 VA psychiatric examination report indicates 
that the veteran reported that he had been terminated from 
the nurses aide position due to a disagreement with doctors 
and other authority figures.  In an October 1996 VA mental 
health evaluation report indicates that the veteran reported 
that he quit the night security position in September 1996 
due to conflicts with his supervisors and because he was 
assigned to a far-away place.  The evidence of record shows 
that the veteran also quit the security guard position at M. 
Security.  In a May 1998 statement, M. Security stated that 
the veteran quit.  The former employer indicated that no 
concessions had been made for the veteran by reasons of 
disability.   

The Board points out that the veteran's earnings in these 
positions exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census as the poverty 
threshold for one person.  Thus, this employment constitutes 
substantially gainful occupation.  See 38 C.F.R. § 4.16(a); 
Faust, 13 Vet. App. at 355-6.  The Board notes that the 
poverty threshold for one person in 1999 is $8,667.00.  See 
U.S. Department of Commerce, Bureau of the Census, Current 
Population Survey Poverty Thresholds: 1999 (last modified 
Jan. 27, 2000).    

Further, as is made clear in the reports of the September 
1998 and December 1999 VA psychiatric examinations, the 
veteran's difficulties with authority figures stem from his 
non service-connected personality disorder. 

As discussed above, the medical evidence of record 
establishes that the veteran is precluded from moderate to 
strenuous work due to his service-connected aortic valve 
stenosis status post valve repair with prosthesis and the 
bilateral knee disabilities.  However, the medical evidence 
also establishes that the veteran is able to perform light 
manual labor, taking into consideration his heart and knee 
disorders.  The evidence of record shows that subsequent to 
the veteran's heart surgery in 1994, he was able to resume 
employment as a security guard for two and a half years.  The 
October 1996 VA mental health evaluation report indicated 
that the veteran reported he had worked as night security for 
two and a half years.  The veteran reported that he quit this 
security job in September 1996 due to conflicts with his 
employer.  The September 1998 VA examination report indicates 
that the veteran reported that he had worked sporadically in 
security jobs.  At the hearing before the RO in October 1999, 
the veteran reported that he was not hired for certain 
positions because he was overqualified.  He stated that he 
would be able to work in the "right" security job.

In short, the medical evidence of record indicates that, 
although the appellants various service-connected 
disabilities, taken together, unquestionably limit his 
employability, these is no evidence that employment is 
precluded to this combination of service-connected 
disabilities.  Rather, these is evidence that the veteran has 
had difficulty retaining employment because of his non 
service-connected personality disorder.   

The Board notes in the above connection that the sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough to establish unemployability.  See 
In the Matter of the Fee Agreement of Mason, 13 Vet App. 79, 
87 (1999) ["unemployment and unemployability are two related 
but quite different concepts"].  Moreover, a rating such as 
the currently assigned combined 70 percent disability rating 
in itself is a recognition that the impairment makes it 
difficult to obtain and keep employment; the question remains 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose, 
4 Vet. App. at 363.  

The evidence submitted in support of the veteran's claim 
essentially consists of the veteran's own statements, which 
are set forth in the factual background portion of the 
decision and a VA mental health record dated in July 1998.  
As discussed above, the Board does not find the veteran's 
contentions and subjective complaints to be competent medical 
evidence to be used in evaluating the severity of his 
service-connected disabilities and the impact of these 
disabilities on his ability to work.  The veteran's 
statements alone, without supporting medical evidence, are of 
little probative value.  As a lay person, the veteran lacks 
the capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education, such as 
a medical opinion as to the degree of impairment caused by 
his service-connected disorders.  See Espiritu, 2 Vet. App. 
at 494-5. 

Furthermore, the veteran's statements have been inconsistent.  
For instance, the veteran asserts that he was let go from 
various positions due to his service-connected disabilities.  
However, the VA psychiatric examination reports indicate that 
the veteran reported being fired from the nurses aide 
position due to a conflict with superiors.  The October 1996 
VA mental health evaluation report indicates that the veteran 
reported quitting security positions in 1996 due to a 
conflict with his superior.  Also, significantly, the May 
1998 statement from the veteran's former employer, M. 
Security contradicts the veteran's statements.  As noted 
above, the veteran's former employer indicated that the 
veteran quit the security guard position.  

The Board concludes that the veteran's statements alone are 
not sufficient to establish that the veteran is unable to 
engage in substantially gainful employment due to his 
service-connected disabilities, and are outweighed by the 
other evidence of record, specifically the medical evidence 
and the statement by the veteran's former employer.  The 
Board does recognize that the veteran's service-connected 
disabilities do impact on his overall functioning.  However, 
the medical evidence of record, which the Board finds to be 
more probative than the veteran's contentions and subjective 
complaints, does not show that his service-connected 
disabilities are of such severity as to render him 
unemployable.

The veteran argues that the July 1998 VA treatment record 
supports his claim.  The July 1998 VA treatment record 
indicates that the veteran is unemployable due to his "Axis 
III" disabilities, which are the veteran's general medical 
conditions.  The disabilities were not specifically 
identified, and there was no explanation as to how the "Axis 
III" disabilities interfered with the veteran's ability to 
secure and retain employment.  This short notation is 
therefore without value in assessing the impact of the 
veteran's service-connected disabilities on his 
employability.  The Board further notes that it has carefully 
reviewed all of the VA outpatient treatment records in order 
to ascertain whether there was additional explanatory 
material of record.  None was identified, and the veteran has 
pointed to none.  

Therefore, in light of the findings of VA examination reports 
dated in October 1996, September 1998, February 1999, and 
December 1999 and the veteran's previous work experience and 
training, the Board finds that the preponderance of the 
evidence is against the veteran's claim that his service-
connected disabilities, alone, render him unable to secure or 
follow substantially gainful employment.  Thus, the claim for 
a total rating based on individual unemployability due to 
service-connected disabilities is denied.  


ORDER

Entitlement to a total disability rating based upon 
individual unemployability is denied.   


		
	Barry F. Bohan
	Veterans Law Judge
Board of Veterans' Appeals

 
- 20 -


- 1 -


